Citation Nr: 0026730	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-23 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
left shoulder.

2.  Entitlement to service connection for arthritis of both 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to June 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Arthritis in the left shoulder and both hands was not 
manifest during service or within one year after separation 
from service.

2.  Arthritis in the left shoulder and both hands is not 
related to service


CONCLUSION OF LAW

Arthritis in the left shoulder and both hands was not 
incurred in or aggravated during the appellant's active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a January 1997 rating decision that 
denied service connection for arthritis of the left shoulder, 
right ankle and both hands.  In November 1999, the Board 
denied service connection for arthritis in the right ankle.  
The claims for service connection for arthritis in the left 
shoulder and both hands were found to be well grounded, and 
these issue were remanded for further development.  38 
U.S.C.A. § 5107(a) (West 1991). 

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained.  VA Medical 
Center records were obtained.  Post-service records from Dr. 
Nevels were already of record.  VA examinations were 
conducted in 1971, 1998, and 2000, and the reports associated 
with the claims folder.  At the Travel Board hearing held in 
June 1999, the appellant was advised of the evidence 
necessary to support his claim and the file was held open for 
60-days in order for the appellant to submit additional 
medical evidence.  Any duty owed pursuant to 38 C.F.R. 
§ 3.103 was fulfilled.  In accordance with the Board's Remand 
instructions, a medical opinion was obtained after 
examination.  The RO attempted to obtain private medical 
treatment records from Drs. Matthews and Guthrie as 
instructed in the Remand.  These doctors declined to send 
copies of the treatment records free of charge.  The RO 
informed the appellant in January 2000 that VA could not pay 
for copies of medical records, and he was instructed to 
obtain and submit these medical records.  The appellant did 
not respond, and no additional medical records were 
submitted.  VA's duty extends to developing relevant evidence 
that may exist or can be obtained, and VA's duty is just what 
it states, a duty to assist, not a duty to prove a claim.  
Franzen v. Brown, 9 Vet. App. 235 (1996); Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Accordingly, the Board finds that 
all duties owed the appellant have been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may be established when arthritis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The appellant's Verification of service DD Form 214 does not 
reflect combat service and he has not contended that his 
inservice injuries were incurred in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant testified before the RO in August 1998 and 
before the undersigned in June 1999.  He testified that he 
was struck from behind by a van in service.  He went flying, 
and when he got up, his shoulder, back and legs were hurting.  
He sought treatment and the corpsman thought his wrist and 
hands were swelling.  After about a week the swelling went 
away, but he continued to have problems.  He was seen after 
service by Dr. Nevels who told him his injuries were going to 
develop into arthritis.  He was currently receiving treatment 
at the VA Medical Center and Dr. R. had told him his 
arthritis was service connected.

The appellant is competent to report that he was struck by a 
van and that his shoulders hurt and his wrists swelled.  Lay 
testimony is competent when it regards the observable 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, the appellant lacks the medical training and 
expertise to diagnose arthritis in service or within one year 
after separation from service or to link post-service 
arthritis in his wrists/hands or arthritis/left rotator cuff 
injury to service.  

Service medical records reflect that arthritis was not 
diagnosed in service.  In June 1969 the appellant rolled a 
vehicle going at a slow rate of speed.  He was well braced 
and had no complaints of pain.  No abnormalities were noted 
on physical examination.  There was no documentation that the 
appellant was hit by a van.  No abnormalities were noted as 
to his upper extremities at the time of his May 1970 
separation examination.  

Post-service medical records show that in June 1970 the 
appellant struck a wall and broke the 4th metacarpal in his 
right hand.  Arthritis was not diagnosed.  Further, on VA 
examination in January 1971, the appellant reported an injury 
to the right shoulder after an inservice automobile accident 
in October 1967.  Arthritis was not identified in the hands 
or left shoulder at the conclusion of this examination.  
Dr. Nevel's records documented a February 1982 complaint of 
pain and swelling in the left shoulder with injection of 
anesthetics for treatment.  X-ray examination of the left 
shoulder in June 1996 was negative.  On VA examination in 
February 1998, the appellant reported an inservice injury to 
his left shoulder for which he was treated and returned to 
duty.  On examination the left shoulder, both wrists and both 
hands were normal.  Arthritic changes were diagnosed in both 
wrists and post-service etiology was indicated.

The Board has considered the opinion of Dr. R., a VA staff 
rheumatologist.  This physician indicated the appellant 
currently had poorly characterized arthritis which was at 
least partially related to previous trauma as well as 
possible gout and perhaps another inflammatory component.  
The doctor stated that she had known the appellant for 
several years, and that there was not one single unifying 
diagnosis that explained all of his arthritis.  Dr. R. stated 
that the appellant had sustained a right shoulder injury in 
service, and thus shoulder arthritis was service-connected 
and that the veteran had severe arthritis in his wrists, the 
etiology of which was unclear.  She stated that it was 
possible that the process that caused his knee pain during 
his service years also caused the wrist arthritis.  She also 
stated that this would be difficult to prove or disprove.

Dr. R. stated that the appellant injured his right shoulder 
in service, and then concluded that, "arthritis in this 
shoulder is certainly associated with this injury."  After 
discussing the knees, she concluded that "shoulder 
arthritis" was service connected.  Without any further 
explanation by the physician, the Board affords little 
probative value to a statement regarding only a right-sided 
injury with a conclusion of a bilateral result.  This opinion 
never specifically discussed the left shoulder, therefore for 
the purpose of establishing service connection for arthritis 
in the left shoulder, it lacks significant probative value.

With regard to the claim for service connection for arthritis 
in both hands, Dr. R. indicated there was wrist arthritis of 
unclear etiology.  It was merely "possible" that this 
resulted from the same process that caused inservice knee 
pain for which this appellant is service connected.  The use 
of such cautious language in this opinion is an expression of 
inconclusiveness on the doctor's part, and renders it of less 
probative value in the Board's consideration.

The Board finds that Dr. R.'s opinion is outweighed by that 
of the VA examiner in April 2000.  The April 2000 opinion was 
furnished after review of the claims folder which included 
the service medical records, therefore it is accorded more 
probative value when compared to an opinion that is furnished 
based upon no review.  This examiner also considered the 
history as given by the appellant, but after what was 
characterized as a careful review of the service medical 
records, the examiner found no evidence of left shoulder, 
bilateral wrist or bilateral finger problems in service, 
likewise no other evidence of arthritis in these joints 
during service.  This examiner's opinion that post-service 
arthritis in the wrists and hand and a rotator cuff injury in 
the left shoulder were not attributable to service is 
afforded great probative value because both the subjective 
history and the objective evidence were considered before the 
conclusion was reported.  As to these two opinions, the 
negative evidence outweighs the positive.

The April 2000 examiner's conclusion that service connection 
is not warranted is supported by the post-service medical 
evidence which shows that within the same month after his 
separation from service, a right hand fracture was diagnosed 
and surgically treated, however, arthritis was not diagnosed 
in the right hand.  The appellant was examined by VA within 
the first year after separation from service and arthritis 
was not diagnosed in the hands, wrists or the left shoulder.  
The Board has been presented with competent, and 
contemporaneous medical evidence where the joints in question 
were examined and which failed to show arthritis manifest to 
a compensable degree within one year after separation from 
service.  

The inservice and post-service objective evidence in the 
record taken together with the competent medical opinion of 
the 2000 VA examiner outweighs the opinion provided by Dr. R. 
and the appellant's testimony.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 


ORDER

Service connection for arthritis of the left shoulder and 
both hands is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge



 

